Title: To George Washington from Sebastian Bauman, 18 July 1791
From: Bauman, Sebastian
To: Washington, George


  New York, 18 July 1791. Since Postmaster General Samuel Osgood is resigning, begs to “impress into” his successor, “under whom I must hold my Office,” and “to whom I may be a stranger, . . . sentiments favourable of me. I am competent for the Office in all its shape. Your

Excellency may rely not to be Disappointed in your recommendation, for non shall Exceed me in the duty of my Office, Both in integrity and Punctuallity.”
